Opinion by
Dallinger, J.
In accordance with stipulation of counsel atomizers, boxes, flacons, incense burners, bottle holders, trays, photoframes, bottles, and whisky barrel and bucket chiefly used in the household for utilitarian purposes or hollow ware were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445, Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited. Toilet sets similar to those the subject of Abstract 8950 were held dutiable as follows, the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230.